DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barden et al. 8,360,476 in view of Williams 2013/0187376.
In regard to claim 7, Barden et al. discloses (fig. 9) a plastic pipeline 432 comprising at least one radial branch, wherein at the at the least one radial branch, the plastic pipeline comprises a bore 480 and a saddle-shaped plastic element 486 having a through-bore, wherein the through-bore of the saddle-shaped plastic element is in line with the bore 480 of the plastic pipeline 434; and
wherein the saddle-shaped plastic element is plastic injection molded (this is a product by process limitation that carries little patentable weight in an apparatus claim.  The saddle element 486 includes the claimed structure and is therefore deemed to anticipate the claim) and is fused with the material of the plastic pipeline (see col. 5, lines 29-33), and wherein the saddle-shaped plastic element is connected to the plastic pipeline in a pressure-tight and fluid-tight manner and 
wherein the saddle-shaped plastic element is at least partially comprised of a laser-transparent material (see col. 5, lines 29-33);

a connector 474 of the saddle shaped plastic element includes the through-bore and the annular weld seams at an inner end (see col. 5, lines 29-33 where it is disclosed that the connector and conduit are laser welded together).
Barden et al. discloses a connector 474 with a uniform diameter, but does not disclose a connector with a base having a larger diameter than the top portion of the connector.
Williams teaches that it is common and well known in the art to provide similar types of saddle joints with connectors 172 that vary in diameter along their width and have a base larger than the top of the connector (see fig. 1A). Therefore it would have been obvious to one of ordinary skill in the art to modify the shape of the connector of Barden et al. to include a base with a larger diameter, as taught by Williams.  Additionally, it would have been obvious to change the shape of the connector to include a larger diameter than the top because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claim 9, wherein the saddle-shaped plastic element is connected to the plastic pipeline without further additional materials by making the materials of the plastic pipeline and of the saddle-shaped plastic element fused by a laser beam (see col. 5, lines 29-33).
In regard to claim 11, wherein the laser-transparent saddle-shaped plastic element is welded to the plastic pipeline securely and fluid-tightly by laser welding in a contact zone between the saddle-shaped plastic element and the plastic pipeline (see col. 5, lines 29-33).

In regard to claim 13, wherein the coating of an elastomeric material 487 provides a seal between components of the branch
In regard to claim 14, wherein a plurality of annular weld seams are arranged around the bore of the plastic pipeline (beads at 486 and 487, see col. 5, line 21).
In regard to claim 15, further comprising a second saddle shaped element (see fig. 11, where the saddle has a first saddle shaped element 588 and a second saddle shaped element 590) having geometries configured for a bend of the plastic pipeline.
In regard to claim 16, further comprising a laser melted elastomer material 487 between the material of the plastic pipeline 420 and a contact surface 484 of the saddle shaped element 482.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9, 11-13 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679